Title: To Thomas Jefferson from Littleton Dennis Teackle, 22 March 1826
From: Teackle, Littleton Dennis
To: Jefferson, Thomas


Dear Sir
Baltimore
March 22d. 1826
I have taken the liberty of addressing to you a Newspaper containing an act of the General Assembly of this State, passed at its Late Session—This is a part of the plan which you were pleased to approve of some years ago—After repeated attempts to carry the whole in One system, I was induced to limit the scheme to the Elementary or Primary schools—Hereafter, it will be my pleasure to introduce the higher branchs in succession, with Agricultural Institutions and pattern farms, in several bills; and I shall not despair of eventual success—The fundamental seminaries are certainly of primary consideration—Such a system has long been a favorite hobby, and I entertain very high hopes from its operations—With great respect I am, Dear Sir, Your Obedient ServantLittleton Dennis Teackle